Citation Nr: 0033198	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for status post 
surgery for left acromioclavicular fracture/separation with 
traumatic arthritis (Major), currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1975 to May 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1999, a statement of the case was issued in 
July 1999, and the veteran's substantive appeal was received 
in July 1999.

An August 1999 rating decision increased the rating for the 
veteran's left shoulder disability to 20 percent, effective 
January 11, 1999.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for the left 
shoulder remains in appellate status.

In an April 2000 informal hearing presentation, the veteran's 
representative appeared to be making an application to reopen 
service connection claims for several disabilities which had 
been adjudicated in an August 1982 rating decision.  The 
veteran's representative also stated that the veteran had 
made an informal claim for a total disability rating based on 
unemployability due to service-connected disabilities (TDIU) 
as well as a claim for non-service connected pension 
benefits.  These matters are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
productive of pain on movement with range of motion 
restricted to 150 degrees on forward flexion and to 120 
degrees abduction.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 20 percent for the veteran's service-connected status post 
surgery for left acromioclavicular fracture/separation with 
traumatic arthritis (Major), have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5010, 5201, 5202 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating For A Left Shoulder Disability

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran was afforded a VA 
examination in March 1999.  Despite contentions to the 
contrary, the Board finds that the March 1999 VA examination 
is comprehensive enough in relation to the left shoulder 
disability at issue and of sufficient detail to allow for 
equitable evaluation of the veteran's disabilities.  It 
appears that while the X-ray report was not attached to the 
examination report, the findings from the X-ray report have 
been specifically noted by the VA examiner.  Under the 
circumstances, the Board finds the examination to be 
adequate. The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's increased rating claim.  Therefore, the Board 
will proceed to consider that claim on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Based on service medical records and a June 1982 VA 
examination, in August 1982 the veteran was granted service 
connection for traumatic arthritis of the left shoulder.  As 
noted in the introduction, the left shoulder disability has 
been rated as 20 percent disabling, effective from January 
11, 1999 (the date of the increased rating claim).  The RO 
has assigned this rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The record shows that the veteran is left-handed.

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted for limitation of motion of the major arm when 
range of motion is restricted to shoulder level; a 30 percent 
rating is warranted for limitation of motion of the major arm 
when range of motion is restricted to midway between the side 
and shoulder level; a 40 percent rating requires that range 
of motion be restricted to 25 degrees from the side.

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative, pursuant to Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.

A June 1990 VA examination noted that range of motion of the 
veteran's left shoulder was intact to forward flexion, 
abduction, and rotation; crepitus was noted.  The diagnosis 
was degenerative arthritis left shoulder, status-post 
operative AC joint surgery.  

At the March 1999 VA examination, the veteran stated that he 
had experienced shoulder pain ever since service.  In spite 
of the use of intermittent analgesics and periodic attempts 
at physical therapy, the veteran's left shoulder had become 
more disabling, especially during the prior ten years.  The 
veteran stated that he had trouble lifting with his left 
shoulder because of pain.  He further remarked that upon 
moving his left shoulder, "it feels like there are razor 
blades in there."  The veteran denied incoordination but 
stated that there was fatigability; he also commented that he 
lost sleep at night due to his left shoulder pain.  Physical 
examination revealed a well-healed surgical scar on the 
anterosuperior aspect of the left shoulder area.  Palpation 
revealed some tenderness in the area of the left 
supraspinatus tendon, and there was some crepitus on 
ascertaining the ranges of motion of the joint.  Range of 
motion of the left shoulder was as follows: forward flexion, 
150 degrees; abduction, 120 degrees; external rotation, 90 
degrees; internal rotation, 90 degrees.  There was no 
evidence of an impingement syndrome.  X-rays of the left 
shoulder revealed widening of the acromioclavicular joint 
with post-traumatic changes and corticated ossific densities, 
most likely avulsion fractures from the distal end of the 
remaining clavicle.  The assessment was status post surgery 
for left acromioclavicular fracture/separation with traumatic 
arthritis.

After reviewing the evidence, the Board is unable to find any 
clinical findings showing such limitation of motion to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5201.  It appears from the March 1999 VA examination 
that the veteran is able to move his left arm above the 
shoulder level.  In this regard, forward flexion was to 150 
degrees and abduction was to 120 degrees.  Shoulder level is 
90 degrees.  38 C.F.R. § 4.71, Plate I.  Under Code 5201, a 
20 percent rating is warranted where motion is limited to 
shoulder level.  It therefore appears that the RO has 
considered that there is additional functional loss due to 
pain, fatigue, incoordination and weakness to effectively 
limit motion to 90 degrees.  38 C.F.R. §§ 4.40, 4.45.  The 
Board finds no basis for disputing the RO's finding in this 
regard.  However, there is no basis for finding that such 
additional functional loss more nearly approximates 
limitation of motion to midway between the side and shoulder 
lever (45 degrees) so as to warrant the next higher rating of 
30 percent for disability of the major extremity under Code 
5201.  

The Board also has considered rating the veteran's disability 
under Diagnostic Code 5202, other impairment of the Humerus.  
Recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements is rated 
as 30 percent disabling in the major extremity.  Malunion 
with marked deformity is rated as 30 percent disabling in the 
major extremity.  However, the veteran's left shoulder 
disability picture does not approximate a level of severity 
approaching any higher than a 20 percent evaluation under 
this Diagnostic Code.  The Board notes that the veteran had 
in past years been rated under Code 5203.  However, a 20 
percent evaluation is the highest available under that Code 
and therefore application of Code 5203 would be of no benefit 
to the veteran. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's left shoulder disability, alone, has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for service-connected status post surgery for left 
acromioclavicular fracture/separation with traumatic 
arthritis (Major) is not warranted.  To this extent, the 
appeal is denied. 


REMAND

VA examination in March 1999 resulted in an assessment of 
chronic, active hepatitis C.  The veteran claims that this 
disorder is related to service.  In this regard, he has 
variously argued that the hepatitis is due to blood 
transfusions during service, tattoos done during service, or 
due to drug use during service.  With regard to disability 
due to drug use, the Board notes that VA compensation is not 
payable for disability which is the result of abuse of drugs.  
38 U.S.C.A. § 1131.

The examiner who conducted the March 1999 VA examination 
commented that he was unable to find any notation in service 
medical records showing blood transfusions.  However, it does 
appear from service entrance and separation examination 
reports that no tattoos were noted on entry into service 
whereas they were on discharge.  The Board takes 
administrative notice of the fact that percutaneous exposure 
such as by tattoos has been recognized as a risk factor for 
hepatitis C.  

As noted earlier in this decision, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, _____ (2000) (to be codified at 38 U.S.C. 
§ 5103A) sets forth certain provisions regarding assistance 
to the veteran.  Under the particular circumstances of this 
case, the Board finds that further development of the medical 
evidence, including an opinion, is necessary before the Board 
may proceed with appellate review.  The etiology of the 
veteran's hepatitis C is a medical question, and a medical 
opinion is therefore required under the new statutory 
provisions.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure that all assistance to the 
veteran requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A) have been complied 
with.  Appropriate action to obtain any 
pertinent VA and private medical records 
(not already of record) should be 
accomplished.

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
etiology of the hepatitis C.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should clearly 
indicate whether or not the veteran 
suffers from hepatitis C.  If so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the hepatitis C is related to an 
inservice risk factor.  A detailed 
rationale, including discussion of any 
documented pre-service and post-service 
risk factors as well as any documented 
inservice risk factors, should be 
provided.  If the examiner determines 
that it is at least as likely as not that 
the hepatitis C is related to a 
documented inservice risk factor, then 
the particular documented inservice risk 
factor should be identified.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
hepatitis C is warranted under all 
applicable laws and regulations.  If the 
benefit sought remains denied, then the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to comply with the assistance 
to the veteran provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
_____ (2000) (to be codified at 38 U.S.C. § 5103A).  the 
veteran and his representative are free to submit additional 
evidence and argument in connection with the matter addressed 
by the Board in this remand. 



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 

